                                   1

                                   2

                                   3

                                   4

                                   5

                                   6

                                   7

                                   8                                  UNITED STATES DISTRICT COURT
                                   9                            NORTHERN DISTRICT OF CALIFORNIA
                                  10
                                        WILLIAM D. BITZER,                              Case No. 18-01432 BLF (PR)
                                  11
                                                        Petitioner,                     ORDER OF DISMISSAL
                                  12
Northern District of California
 United States District Court




                                  13           v.

                                  14
                                        CDCR, et al.,
                                  15
                                                     Respondents.
                                  16

                                  17

                                  18          Petitioner, a former state prisoner, filed a pro se petition for a writ of habeas corpus
                                  19   pursuant to 28 U.S.C. § 2254, asserting constitutional violations related to civil
                                  20   commitment proceedings against him under the Sexually Violent Predator Act (“SVPA”).
                                  21   The Court granted Petitioner an opportunity to show that he satisfies the “in custody”
                                  22   requirement to proceed with this habeas action. (Docket No. 6.) Petitioner has filed a
                                  23   reply. (Docket No. 9.) For the reasons discussed below, the instant petition must be
                                  24   dismissed.
                                  25

                                  26                                              DISCUSSION
                                  27          This court may entertain a petition for a writ of habeas corpus “in behalf of a person
                                  28   in custody pursuant to the judgment of a State court only on the ground that he is in
                                   1   custody in violation of the Constitution or laws or treaties of the United States.” 28 U.S.C.

                                   2   § 2254(a). It shall “award the writ or issue an order directing the respondent to show cause

                                   3   why the writ should not be granted unless it appears from the application that the applicant

                                   4   or person detained is not entitled thereto.” Id. § 2243.
                                              Petitioner raises several claims challenging the SVPA commitment petition filed
                                   5
                                       against him, the civil commitment proceedings, and the denial of his right to an early
                                   6
                                       discharge from parole, among other claims. However, the Court noted in its initial order
                                   7
                                       that Petitioner appeared not be incarcerated as he was released from custody on November
                                   8
                                       18, 2016. (Docket No. 6 at 2; Pet. Attach. at 3.) The address indicated on the petition was
                                   9
                                       also a private residence, not a state institution. (Pet. at 1.) Therefore, the Court directed
                                  10
                                       Petitioner to show that he satisfied the custody requirement to proceed with this habeas
                                  11
                                       action. (Docket No. 6.)
                                  12
Northern District of California




                                              Petitioner filed a reply stating that as part of his 2003 state conviction, he is required
 United States District Court




                                  13
                                       to register as a sex offender pursuant to Penal Code § 290 for the remainder of his life.
                                  14
                                       (Docket No. 9 at 2.) Petitioner asserts that this requirement is similar to parole conditions
                                  15
                                       which render a petitioner in “constructive custody” under an unexpired sentence. (Id.)
                                  16
                                       Like parole conditions, a failure to register will place him under the immediate threat of
                                  17
                                       being returned to custody pursuant to the sentence imposed. (Id.)
                                  18
                                              The federal writ of habeas corpus is only available to persons “in custody” at the
                                  19
                                       time the petition is filed. See 28 U.S.C. §§ 2241(c), 2254(a); Carafas v. LaVallee, 391
                                  20
                                       U.S. 234, 238 (1968). This requirement is jurisdictional. Id. A habeas petitioner must be
                                  21
                                       in custody under the conviction or sentence under attack at the time the petition is filed.
                                  22
                                       Maleng v. Cook, 490 U.S. 488, 490-91 (1989). A petitioner who files a habeas petition
                                  23
                                       after he has fully served his sentence and who is not subject to court supervision is not “in
                                  24
                                       custody” for the purposes of this court’s subject matter jurisdiction and his petition is
                                  25
                                       therefore properly denied. See De Long v. Hennessey, 912 F.2d 1144, 1146 (9th Cir.
                                  26
                                       1990). The custody requirement does not require that a prisoner be physically confined.
                                  27

                                  28                                                  2
                                   1   Maleng, 490 U.S. at 491. A petitioner who is on parole at the time of filing is considered
                                   2   to be in custody, see Jones v. Cunningham, 371 U.S. 236, 241-43 (1963); Gordon v.
                                   3   Duran, 895 F.2d 610, 612 (9th Cir. 1990), as is a petitioner on probation, see Chaker v.
                                   4   Crogan, 428 F.3d 1215, 1219 (9th Cir. 2005). Custody is found where the sentence
                                   5   imposed significantly restrains petitioner’s liberty. See, e.g., Dow v. Cir. Ct., 995 F.2d
                                   6   922, 923 (9th Cir. 1993) (sentence of mandatory attendance to 14 hour alcohol abuse
                                   7   rehabilitation program sufficient to place petitioner in custody).
                                   8          The Ninth Circuit has found that California’s sex offender registration requirement
                                   9   does not constitute a severe, immediate restraint on physical liberty sufficient to constitute
                                  10   custody. Henry v. Lungren, 164 F.3d 1240, 1241-42 (9th Cir. 1999). The appellate court
                                  11   has consistently held that “merely being subject to a sex offender registry requirement does
                                  12   not satisfy the ‘in custody’ requirement after the original [sex offense] conviction has
Northern District of California
 United States District Court




                                  13   expired.” Zichko v. Idaho, 247 F.3d 1015, 1020 (9th Cir. 2001); see also McNab v. Kok,
                                  14   170 F.3d 1246 (9th Cir. 1999) (Oregon sex offender registration law does not place
                                  15   sufficient restraints on convicts to constitute custody); Williamson v. Gregoire, 151 F.3d
                                  16   1180, 1183-84 (9th Cir. 1998) (Washington law which requires convicted sex offenders to
                                  17   register with state authorities does not amount to custody where there is no significant
                                  18   restraint on registrant's physical liberty and there is "mere potential" for future
                                  19   incarceration); Litmon v. Harris, 768 F.3d 1237, 1241-42 (9th Cir. 2014) (having to
                                  20   register every 90 days with local law enforcement as a sexually violent predator does not
                                  21   render the person in custody). Petitioner has been released from prison after serving the
                                  22   full terms of his sentence. He does not allege that he is on parole or on probation. His
                                  23   only assertion is that the lifetime requirement to register as a sex offender renders him in
                                  24   custody. But as the above cases clearly establish, this requirement alone does not satisfy
                                  25   the “in custody” requirement. See Lungren, 164 F.3d at 1241-43. Accordingly, the instant
                                  26   petition must be dismissed for lack of jurisdiction. See De Long, 912 F.2d at 1146.
                                  27   ///
                                  28                                                  3
                                   1                                                        CONCLUSION
                                   2            For the foregoing reasons, this petition is DISMISSED for lack of jurisdiction. No
                                   3   certificate of appealability is warranted in this case because a reasonable jurist would not
                                   4   find the dismissal of this petition debatable or wrong. Slack v. McDaniel, 529 U.S. 473,
                                   5   484 (2000).
                                   6            IT IS SO ORDERED.
                                   7   Dated: _____________________
                                               January 25, 2019                                   ________________________
                                                                                                  BETH LABSON FREEMAN
                                   8
                                                                                                  United States District Judge
                                   9

                                  10

                                  11

                                  12
Northern District of California
 United States District Court




                                  13

                                  14

                                  15

                                  16

                                  17

                                  18

                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25   Order of Dismissal
                                       P:\PRO-SE\EJD\HC.18\01482Bitzer_dism(custody).docx
                                  26

                                  27

                                  28                                                          4
